Citation Nr: 0402963	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating greater than 30 
percent for status post total right knee replacement for 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1978 
until July 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued the 30 
percent disability rating for the appellant's service-
connected status post total right knee replacement for 
degenerative joint disease.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant.  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the Board notes the need to verify the current 
severity of the appellant's right knee condition.  Therefore, 
consistent with VA's duty to assist, the appellant should be 
afforded a VA reexamination to determine the current severity 
of his service-connected right knee condition.  38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly the case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.  
Finally, the appellant should be requested to 
provide any evidence from his employer which 
shows the effects that his service-connected 
right knee condition has on his employment.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA reexamination by a 
physician with the appropriate expertise to 
determine the nature and severity of the 
appellant's service-connected right knee 
condition.  The examiner should thoroughly 
review the claims folder in conjunction with 
evaluating the appellant.  The examiner 
should specifically address the following:

What is the range of motion, functional 
impairment, pain on motion or use, 
weakness, incoordination, etc., 
resulting from the appellant's service-
connected right knee condition?

In addressing the above question, the 
examiner should specifically comment 
upon the existence of any severe painful 
motion and/or weakness in the affected 
extremity.

Does the appellant experience flare-ups, 
and if so what is the resulting degree 
of additional functional impairment?

The examiner should also comment on the 
location, size, and visible appearance 
of any right knee scarring, to include 
noting any adherence, tenderness, or 
functional impairment resulting 
therefrom.

Finally, the examiner should comment 
upon whether the appellant's service-
connected right knee condition effects 
his employability, and if so to what 
extent?

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  The appellant's claim for a higher rating 
for status post total right knee replacement 
for degenerative joint disease should then be 
reconsidered. If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




